Title: To George Washington from Major Alexander Clough, 18 June 1778
From: Clough, Alexander
To: Washington, George


                    
                        Germantown [Pa.] three OClock [18 June 1778]
                    
                    Agreeable to your Exellency instructions I sent an Officer to town and the inclosed is his report—if your exellency will induldge me with twenty men from each regt of Horse I can cross at philidelphia and fall on thair rear. I am your Exellencys Most Obd. Hbl. Svt
                    
                        A. Clough
                    
                    
                        Col. Fiz garald desired me to inform you that he was gone to town.
                    
                